Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 7 December 2021, to the Original Application, filed 14 May 2019.

2. 	Claims 1-20 are allowed.



Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 11.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… determining, by one or more computer processors, a fitness of the one or more trained cognitive models comprising:
calculating, by one or more computer processors, a predictive accuracy for each trained cognitive model;
outputting, by one or more computer processors, one or more computed results or utilizing a highest predictive accuracy cognitive model inputted with non-labelled inputs; and
adjusting, by one or more computer processors, one or more training sets based on the determined fitness of the one or more cognitive models,
 
in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Yeh (U.S. Publication 2020/0356855 A1) discloses synthetic training examples from advice for training autonomous agents.
	- Luo (U.S. Publication 2020/0293617 A1) discloses predictive natural language rule generation.
	- DeMagahaes (U.S. Publication 2020/0250508 A1) discloses personalized activity advisor models.
	- Conti (U.S. Publication 2020/0175390 A1) discloses a word embedding model parameter advisor.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176